Title: To Thomas Jefferson from Stanley Griswold, 12 November 1804
From: Griswold, Stanley
To: Jefferson, Thomas


                  
                     Sir, 
                     Walpole, N.H. 12. Nov. 1804.
                  
                  May I be permitted to inform you, that the friends of peace, union and republican principles in this state indulge at present a pleasing belief, that their electoral ticket has been successful at the election holden on Monday last. So far as the results have been collected, appearances are greatly in favor of such an issue. Nor is the prospect unpromising in the state of Massachusetts. Vermont has appointed electors decidedly in favor of the present auspicious administration of our national government.—A citizen, who has long breathed the politically benighted atmosphere of New England, and felt severely the intolerance of its aristocracy, will be pardoned for conveying this intelligence, with the unfeigned expression of his joy, to the chief magistrate of the nation.
                  While public prospects are thus cheering, I am sorry to be under the necessity of imploring your consideration of my personal concerns. Compelled, as I have been, to renounce a professional occupation, in which private peace and public usefulness were incompatible with an adherence to sound principles,—obliged, as I soon shall be, to abandon a temporary employment which yields but an inadequate support, I am about to find myself afloat, with a little family (of three,) without business, upon an unfriendly world. My sensations are indescribably painful. May I ask your interference to save me from the cruel triumph of my foes and the foes of virtuous freedom, (who already upbraid me with Sacrificing once flourishing prospects and ruining myself by democracy,) by alloting me a service which my country or its government may require? I ask for no more than what another, in less adverse circumstances, would be called to perform.—If an employment of ease be unattainable, hardship and peril would not appal me, as both were familiar in my early youth, near the close of the Revolution.
                  Mess. Bradley and Baldwin of the senate, and the Post Master General, are of my acquaintance.
                  I subscribe most respectfully Your obedt servant,
                  
                     Stanley Griswold 
                     
                     Editor of Political Observatory.
                  
               